Citation Nr: 0618664	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03- 06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post polio syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 until September 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

The Board notes that while the veteran's VA Form 9, received 
in March 2003, referenced a previously denied claim for 
service connection for bilateral pes planus, it is not timely 
so as to constitute an appeal of any rating decision, to 
include based on issuance of a statement of the case.  As 
such, it was not certified by the RO for appellate review.  
It is referred to the RO for appropriate action.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's currently diagnosed post polio syndrome is causally 
related to active service.


CONCLUSION OF LAW

Post polio syndrome was not incurred during or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Further regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of January 2003 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also requested to submit any 
relevant evidence in his possession to VA.  The notice 
provided also informed the veteran that a disability rating 
and effective date will be assigned in the event of an award 
of benefits.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness

In determining entitlement to service connection, a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111.  For a preexisting injury or disease to 
have been aggravated by active military, naval or air 
service, there must be an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2005).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

The veteran is claiming entitlement to service connection for 
post polio syndrome.  At the time of examination in May 1960, 
prior to enlistment in service, it was noted that the veteran 
had a medical history of paralysis at age 3, with complete 
recovery and no residuals.  Physical examination at that time 
revealed no neurologic abnormality.  Neurologic evaluation 
was also indicated as normal on physical examination in July 
1960.  At the time of examination on August 17, 1960, the 
veteran reported a history of polio and reported he had 
cramps in his legs associated with the disease.  Neurologic 
examination was noted as normal at that time and on 
examination for separation from service on August 23, 1960.

Again, a veteran is afforded a presumption of sound condition 
upon entry into service, except for any defects noted at the 
time of examination for entry into service.  See 38 U.S.C.A. 
§ 1111.  The veteran's induction examination was negative for 
any feet, legs or neurologic disability.  Therefore, the 
presumption of soundness applies here.  Moreover, such 
presumption has not been rebutted by other evidence of 
record.  While the veteran noted a history of polio prior to 
service, that information standing alone does not constitute 
clear and unmistakable evidence of a preexisting condition 
sufficient to rebut the presumption.

Based on the foregoing, the evidence fails to reveal, by 
clear and unmistakable evidence, that a chronic polio 
disability preexisted service.  As such, the presumption of 
soundness remains intact.  Therefore, the appropriate inquiry 
is whether post polio syndrome was incurred in, rather than 
aggravated by, active service.

In analyzing a claim of service connection, the first 
consideration is whether a current disability exists.  In the 
present case, C.F., M.D. confirmed in a letter dated July 17, 
2000 that he has treated the veteran for post polio syndrome 
since January 1997.  In addition, in a letter dated July 31, 
2000, G.C.G., M.D. stated he has treated the veteran since 
1979 and that the veteran has had appearance and 
symptomatology consistent with post polio syndrome since that 
time.  Therefore, the first element of a service connection 
claim has been satisfied.  However, based on the evidence of 
record there is no demonstrated continuity of symptomatology 
of post polio syndrome from service upon which to conclude 
that post polio syndrome was incurred in active service. 

The evidence of record does demonstrate that the veteran 
demonstrated bilateral ples planus while in service.  
Specifically, a report of medical examination dated August 
17, 1960 stated the veteran demonstrated Ples Planus, 
moderate, bilaterally, symptomatic.  Upon examination dated 
in November 1961, the veteran displayed no arch support in 
both feet and also showed the veteran demonstrated 
varicosities of the right leg.  However, the evidence of 
record fails to link either ples planus or varicosities with 
post polio syndrome.  The veteran's representative contends 
in an informal brief dated in April 2006 that there is a 
plausible association between the veteran's painful and 
flattening feet and his post polio syndrome.  The Board 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, 
the representative is not competent to make medical 
conclusions.  There is no competent evidence of record that 
connects the veteran's ples planus or varicosities in service 
with post polio syndrome.  Further, the post-service evidence 
of record fails to reflect any treatment for post polio 
syndrome until 1979, approximately 18 years after discharge.

Based on the above, there is no demonstrated continuity of 
manifestation of post polio syndrome from service upon which 
to conclude that post polio syndrome was incurred or 
aggravated by active service.  In so finding, the Board does 
acknowledge the July 2000 and January 2003 medical opinions 
written by G.C.G., M.D. which attributes the veteran's post 
polio syndrome to his military service.  However, the Board 
is not persuaded by that opinion.  G.C.G., M.D. stated he 
started treating the veteran in 1979.  The medical opinion of 
C.D.M., M.D. dated in March 2003 details the progression of 
the veteran's post polio syndrome.  C.D.M., M.D. stated he 
has known the veteran for more the 20 years.  Beginning in 
1988, C.D.M., M.D. stated the veteran began suffering from 
ophthalmic pain.  Further post polio syndrome symptomatology 
manifested in 1994 when the veteran began noticing mild 
fatigue and drowsiness throughout each day.  In 1996 the 
veteran tried an exercise program which in the opinion of 
C.D.M., M.D. left the veteran "all but crippled."  This 
evidence provides greater detail of the veteran's 
symptomatology and demonstrates that the veteran's post polio 
syndrome did not manifest until more than a decade after the 
veteran's discharge from service.

In addition to the above evidence, the veteran underwent a VA 
examination dated in May 2003.  The VA examiner stated it was 
impossible to say that the veteran's military service caused 
him to have post polio syndrome.  The VA examiner stated the 
veteran was hesitant to have a full motor exam performed 
because of his concern about stressing his muscles, but did 
confirm that the veteran presented with worsening symptoms of 
fatigue and muscle weakness.  The VA examiner concluded that 
he could not state with certainty that the veteran's post 
polio syndrome had its onset during his military service.

In conclusion, the competent evidence fails to show that the 
veteran's current post polio syndrome is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for post polio syndrome is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


